IN THE SUPREME COURT OF TEXAS

                                 No. 08-0884

                 IN RE  SCOGGINS CONSTRUCTION COMPANY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed October 20, 2008,  is
granted.   All trial court proceedings in Cause  No.  C-1473-06-I-2,  styled
Mercedes Independent School District (re: Mercedes Early  Childhood  Center)
v. Scoggins Construction Company, Inc.,  in  the  398th  District  Court  of
Hidalgo County, Texas, are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., November 24, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 24, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk